EXHIBIT 10.97

Facility Offer Letter

 

To：MFLEX Suzhou Co., Ltd:

According to the application from MFLEX Suzhou Co., Ltd (“Applicant”), our bank
agrees to issue this Facility Offer Letter (“Letter”) for the purpose of
comprehensive credit line. The details of the Letter are listed as follows:

 

1. The total amount of credit line granted by the Letter should not exceed CNY
300,000,000.00 (revolving use; short-term loan; trade financing business and
letter of guarantee business; undertaking capital business).

 

Of such credit line, the loan interest rate of US dollar should be negotiated
and determined by both parties based on lending cost in the market of US dollar
on actual loan day.

 

2. The purpose of such loan should comply with relevant laws and regulations,
supervisory rules and policies.

 

3. Such loan will be approved to be granted after obtaining permission of
verification procedures set by our bank and in compliance with loan conditions
required by our bank.

 

4. The authoritative institution to approve such loan is China Construction Bank
Suzhou Branch.

 

5. The Letter validates from the date of execution to May 5, 2017.

 

6. Laws of PRC shall apply to the Letter.

 

China Construction Bank

Suzhou Industrial Park Sub-branch

President sign: /s/ Wei Xin

May 4, 2016

 

 

 

--------------------------------------------------------------------------------

 

The Price of Financing Service

 

 

 

 

Business

Price Quoted In the Market

MFLEX Price

USD

USD Loan

Negotiated by CCB and MFLEX according to the variation of market price

USD time deposit

Negotiated by CCB and MFLEX according to the variation of market price

USD Purchase

Selling Rate

Middle Rate

USD Sale

Buying Rate

Middle Rate

Account Fee

RMB 600.00 per year

Free

RMB

Seven-day Call

1.485%

Agreement Deposit

1.15%

Account Fee

RMB 360.00 per year

Free

Receipts Management

RMB 200.00 per year

Free

Remit

Outward Remittances(Overseas) Commission

1‰ of amount,

Min RMB50.00,

Max RMB1000.00

Free

Outward Remittances(Overseas) Cable Charges

RMB 80.00

RMB 50.00

Import L/C

Opening

1.5‰ of amount,

Min RMB500.00;0.05% of amount for per season as the expiry extend for 3 months

0.3‰ of amount,

Min RMB200.00

Amendment

RMB 200.00

Acceptance

1‰ of amount per month, Min RMB150.00

Free

Dishonor

Free

Buty-free Guarantee

1‰ of amount for per season，

Min RMB500.00

Free

DRAFT

Issue Bank Acceptance Bill

0.05‰ of amount

Online Banking

USB-KEY

RMB 50.00 per person

Free

Annual Charge

RMB 100.00 per person a year

Free

 

2